DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed May 2, 2022, claims 20-39 are pending.  The applicant has cancelled claims 1-19.
	Although this application has been characterized as a continuation of U.S. Patent Application No. 16/846,882, the original specification does not support the limitations of claims 21-29 and 31-39 (see below).  For that reason, the priority date of claims 21-29 and 31-39 January 25, 2021, the effective filing date of this application.

Terminal Disclaimer
3.	The terminal disclaimer filed on May 2, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. US 10,898,641, U.S. Patent Application No. US 10,617,815, U.S. Patent Application No. US 10,300,194, and U.S. Patent Application No. US 9,764,082 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In particular, claim 21 recites:
The system of Claim 20, wherein the first user interface including a detailed view is automatically closed a predetermined time period based on the first alert being a non-alarm infusion status.

The applicant’s specification does not disclose these limitations.  Because claim 21 was submitted as a pre-examination amendment, claim 21 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 21 and only the limitations of claim 21.
	Claim 22 is rejected for the same reasons as claim 21 because claim 22 depends from claim 21.
Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 23 recites:
The system of Claim 20, wherein the one or more hardware processors are further configured to delay an audible alarm corresponding to an alarm condition at the first infusion pump for a time period responsive to the alarm condition being forwarded to the second clinician mobile device.

The applicant’s specification does not disclose these limitations.  Because claim 23 was submitted as a pre-examination amendment, claim 23 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 23 and only the limitations of claim 23.
	Claims 24-29 are rejected for the same reasons as claim 23 because claims 24-29 depend from claim 23.
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 24 recites:
The system of Claim 23, wherein the one or more hardware processors are further configured to generate, at the first infusion pump, the audible alarm based on a determination that the alarm condition was not cleared by the second clinician mobile device.

The applicant’s specification does not disclose these limitations.  Because claim 24 was submitted as a pre-examination amendment, claim 24 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 24 and only the limitations of claim 24.
Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 25 recites:
The system of Claim 23, wherein the one or more hardware processors are further configured to display a visual indication of the alarm condition instead of an audible indication while waiting for the second clinician mobile device to respond to the alarm condition.

The applicant’s specification does not disclose these limitations.  Because claim 25 was submitted as a pre-examination amendment, claim 25 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 25 and only the limitations of claim 25.
Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


In particular, claim 26 recites:
The system of Claim 23, wherein the alarm forwarding system is configured to replace the second clinician mobile device with a third clinician mobile device based on a lack of response from the second clinician device.

The applicant’s specification does not disclose these limitations.  Because claim 26 was submitted as a pre-examination amendment, claim 26 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 26 and only the limitations of claim 26.
	Claims 27 and 28 are rejected for the same reasons as claim 26 because claims 27 and 28 depend from claim 26.
Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 27 recites:
The system of Claim 26, wherein the second clinician mobile device is changed in response to a request for change.

The applicant’s specification does not disclose these limitations.  Because claim 27 was submitted as a pre-examination amendment, claim 27 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 27 and only the limitations of claim 27.
Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 28 recites:
The system of Claim 26, wherein the second clinician mobile device is changed in response to a determination that the transmission to the second clinician mobile device has failed.

The applicant’s specification does not disclose these limitations.  Because claim 28 was submitted as a pre-examination amendment, claim 28 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 28 and only the limitations of claim 28.
Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 29 recites:
The system of Claim 23, wherein the time period is based on a clinical care area in which the first infusion pump is located.

The applicant’s specification does not disclose these limitations.  Because claim 29 was submitted as a pre-examination amendment, claim 29 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 29 and only the limitations of claim 29.
	Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In particular, claim 31 recites:
The method of Claim 31, wherein the first user interface including a detailed view is automatically closed a predetermined time period based on the first alert being a non-alarm infusion status. 

The applicant’s specification does not disclose these limitations.  Because claim 31 was submitted as a pre-examination amendment, claim 31 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 31 and only the limitations of claim 31.
	Claim 32 is rejected for the same reasons as claim 31 because claim 32 depends from claim 31.
Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 33 recites:
The method of Claim 30, further comprising delaying an audible alarm corresponding to an alarm condition at the first infusion pump for a time period responsive to the alarm condition being forwarded to the second clinician mobile device. 

The applicant’s specification does not disclose these limitations.  Because claim 33 was submitted as a pre-examination amendment, claim 33 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 33 and only the limitations of claim 33.
	Claims 34-39 are rejected for the same reasons as claim 33 because claims 34-39 depend from claim 33.
Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 34 recites:
The method of Claim 33, further comprising, at the first infusion pump, the audible alarm based on a determination that the alarm condition was not cleared by the second clinician mobile device. 

The applicant’s specification does not disclose these limitations.  Because claim 34 was submitted as a pre-examination amendment, claim 34 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 34 and only the limitations of claim 34.
Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 35 recites:
The method of Claim 33, further comprising displaying a visual indication of the alarm condition instead of an audible indication while waiting for the second clinician mobile device to respond to the alarm condition. 

The applicant’s specification does not disclose these limitations.  Because claim 35 was submitted as a pre-examination amendment, claim 35 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 35 and only the limitations of claim 35.
Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 36 recites:
The method of Claim 33, further comprising replacing the second clinician mobile device with a third clinician mobile device based on a lack of response from the second clinician device.

The applicant’s specification does not disclose these limitations.  Because claim 36 was submitted as a pre-examination amendment, claim 36 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 36 and only the limitations of claim 36.
	Claims 37 and 38 are rejected for the same reasons as claim 36 because claims 37 and 38 depend from claim 36.
Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 37 recites:
The system of Claim 26, wherein the second clinician mobile device is changed in response to a request for change.

The applicant’s specification does not disclose these limitations.  Because claim 37 was submitted as a pre-examination amendment, claim 37 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 37 and only the limitations of claim 37.
Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 38 recites:
The method of Claim 36, wherein the second clinician mobile device is changed in response to a determination that the transmission to the second clinician mobile device has failed.

The applicant’s specification does not disclose these limitations.  Because claim 38 was submitted as a pre-examination amendment, claim 38 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 38 and only the limitations of claim 38.
Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 39 recites:
The method of Claim 33, wherein the time period is based on a clinical care area in which the first infusion pump is located.

The applicant’s specification does not disclose these limitations.  Because claim 39 was submitted as a pre-examination amendment, claim 39 constitutes part of the original disclosure.  For that reason, this Section 112 rejection can be overcome by an amendment of the specification to incorporate the limitations of claim 39 and only the limitations of claim 39.


Allowable Subject Matter
10.	Claims 20 and 30 are allowed.

11.	Claims 21-29 and 31-39 are objected to because claims 21-29 and 31-39 have been rejected under section 112.  If these section 112 rejections were avoided, claims 21-29 and 31-39 would be allowed because claims 21-29 depend from claim 20, which has been allowed, and claims 31-39 depend from claim 30, which has been allowed.

Response to Arguments
12.	The applicant's arguments filed May 2, 2022, have been fully considered, but they are not persuasive.
	The applicant traverses the rejection of claims 20-39.
	Against the rejection of claims 20-39, the applicant argues, with reference to Figure 8 and paragraph [0077] of US 2021/0252210, that the process passes to step 182 where the monitor/controller 18 for the person passing responsibility for the pumps 12 then transfers the list of selected pumps 12 to the monitor/controlling system 18 of the person receiving responsibility for the pumps 12 via the alarm forwarding system 16 where this information is received at 184. At step 184, the alarm forwarding system 16 pushes the list of selected pumps to the selected monitor/controller 18 receiving responsibility for the pumps 12 at 186. At 186, the respective monitor/controlling system 18 displays the transferred list of pumps 12 and ask for confirmation of the transfer. The clinician associated with the new responsibility for the pumps 12 then, on their monitor/controlling system 18, accepts the pump list transfer at 188. Also, as a result of the clinician accepting the pump 12 transfer list, the monitor/controller 18 of that clinician then displays the list of newly acquired pumps 12 at 190. Publication, [0077] Based at least on the supporting disclosure shown above, Applicant respectfully requests reconsideration and withdrawal of the rejection.
	Regarding this argument, the examiner has determined that the applicant’s argument is sufficient to justify the withdrawal of the Section 112 rejections of claims 20 and 30.  It is noted, however, that the applicant’s argument does not address the limitations recited in claims 21-29 or 31-39.  For that reason, the Section 112 rejections of claims 21-29 and 31-39 are not withdrawn.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689